                 Case 4:20-cv-00114-PJH Document 19 Filed 03/27/20 Page 1 of 2




 1
     Jon B. Fougner (State Bar No. 314097)
 2   jon@fougnerlaw.com
     600 California Street, 11th Floor
 3   San Francisco, California 94108
     Telephone: (415) 577-5829
 4
     Facsimile: (206) 338-0783
 5
     [Additional counsel appear on signature page]
 6
     Attorneys for Plaintiff Terry Fabricant
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
10
11   TERRY FABRICANT, individually and                    Case No. 4:20-cv-00114-PJH
     on behalf of all others similarly situated,
12
                                                          NOTICE OF DISMISSAL
13                           Plaintiff,
14             v.

15
     SUNPOWER CORPORATION,
16
17                           Defendant.
18
19             TO: THE CLERK OF THE COURT, AND
20             TO: DEFENDANT SUNPOWER CORPORATION AND ITS ATTORNEYS:
21
22             PLEASE TAKE NOTICE that Plaintiff Terry Fabricant, by and through his
23   undersigned counsel, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), dismisses this
24   action.
25
26             RESPECTFULLY SUBMITTED AND DATED on March 27, 2020.
27
28                                                 By: /s/ Jon B. Fougner

                                                  -1-
                                           NOTICE DISMISSAL
                        Fabricant v. SunPower Corp., Case No. 4:20-cv-00114-PJH
     Case 4:20-cv-00114-PJH Document 19 Filed 03/27/20 Page 2 of 2




                                     Jon B. Fougner
 1
 2                                   Anthony I. Paronich, Pro Hac Vice
                                     anthony@paronichlaw.com
 3                                   PARONICH LAW, P.C.
                                     350 Lincoln Street, Suite 2400
 4
                                     Hingham, Massachusetts 02043
 5                                   Telephone: (617) 738-7080
                                     Facsimile: (617) 830-0327
 6
                                     Attorneys for Plaintiff Terry Fabricant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     -2-
                              NOTICE DISMISSAL
           Fabricant v. SunPower Corp., Case No. 4:20-cv-00114-PJH
